         Case 2:20-cv-00771-JAM-AC Document 3 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DOMINIQUE MERRIMAN,                             No. 2:20-cv-0771 AC P
12                       Plaintiff,
13            v.                                         ORDER and
14       MEGAN LOWRY,                                    FINDINGS AND RECOMMENDATIONS
15                       Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se. Plaintiff’s complaint in this case was filed

18   on April 15, 2020, and challenges the conduct of psychologist and sole defendant M. Lowry on

19   February 11, 2019. ECF No. 1. Plaintiff is currently proceeding on the same claim and related

20   claims against defendant Lowry and others in another action he earlier filed in this court. See

21   Merriman v. Lowry et al., Case No. 19-1445 TLN KJN (see e.g., ECF No. 8 at 3).1 Due to the

22   duplicative nature of the instant case, the undersigned will recommend that this action be

23   dismissed.

24   ////

25
     1
26     This court may take judicial notice of its own records and the records of other courts. See
     United States v. Howard, 381 F.3d 873, 876 n.1 (9th Cir. 2004); United States v. Wilson, 631
27   F.2d 118, 119 (9th Cir. 1980); see also Fed. R. Evid. 201 (court may take judicial notice of facts
     that are capable of accurate determination by sources whose accuracy cannot reasonably be
28   questioned).
                                                       1
      Case 2:20-cv-00771-JAM-AC Document 3 Filed 04/20/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to
 2   randomly assign a district judge to this case; and
 3          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See
 4   Fed. R. Civ. P. 41(b).
 5          These findings and recommendations are submitted to the District Judge assigned to this
 6   case pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within Twenty-one (21) days after
 7   being served with these findings and recommendations, plaintiff may file written objections with
 8   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and
 9   Recommendations.” Plaintiff is advised that failure to file objections within the specified time
10   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th
11   Cir. 1991).
12   DATED: April 20, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
